                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW MEXICO

    FRANCISCO AGUSTIN
    CARRILLO-ORTIZ,

                               Plaintiff,
    vs.                                           Case No: 18-CV-334-NF-KHR

    NEW MEXICO STATE POLICE, et al.,

                           Defendants.

              ORDER ON MOTION TO DISMISS AND TO SHOW CAUSE

          This matter is before the Court on the Motion to Dismiss Plaintiff Francisco Agustin

Carrillo-Ortiz’s Second Amended Complaint. (Doc. 58). All named Defendants except

Defendants Luis Hernandez and Shane Todd join in the motion; Defendants Hernandez

and Todd are not yet served and have not appeared. In resolving the Motion, the Court

does not consider the claims against Defendants Hernandez and Todd. For the following

reasons, the Court concludes the only claims that survive the motion are Plaintiff’s

Fourteenth Amendment and battery claims against Defendants Munoz and Waller. The

Court also requires Plaintiff to show cause within 14 days why the unserved Defendants

Hernandez and Todd should not be dismissed for lack of timely service.

                                       BACKGROUND1

          This suit stems from Plaintiff Francisco Agustin Carrillo-Ortiz’s interactions with

New Mexico State Police (“NMSP”) in 2015 and 2016. On July 29, 2015, NMSP Officer



1
    These allegations are taken from Plaintiff’s Second Amended Complaint, the “SAC.” Doc. 57.
Toby LaFave conducted surveillance “on the property where Mr. Carrillo-Ortiz resided

with his mother.” As Carrillo-Ortiz exited his mother’s back door, LaFave entered the

property without consent or a warrant and attempted to arrest him without justification.

LaFave attempted to taser Carrillo-Ortiz for threatening to record the unlawful arrest, but

an assisting officer accidently tased LaFave. Because of this encounter, Carrillo-Ortiz was

charged with receiving and or transferring a stolen vehicle and two counts of resisting

arrest. Carrillo-Ortiz did not receive notice of the arraignment, and a court issued a bench

warrant shortly thereafter.

       Following the 2015 encounter, LaFave “conspired with Defendant Rafael Gomez

and possibly other Defendants to retaliate against [Carrillo-Ortiz.]” While the complaint is

somewhat unclear, communications between these defendants apparently led to an

“operation” to apprehend Carrillo-Ortiz on the pending arrest warrant. Carrillo-Ortiz was

also a suspected drug dealer. On January 28, 2016, a “tactical team” composed of NMSP

Officer Defendants Lorenzo Aguirre, Hugo Munoz, Bryan Waller, Jonathan Tenorio,

Shane Todd, and Josh Willis met “to plan and execute a control narcotic buy between

[Carrillo-Ortiz and] a confidential informant.” The tactical team believed this operation

would “result in the arrest of [Carrillo-Ortiz]” or give them an opportunity to “execute a

non-violent felony arrest warrant.” Defendant Luis Hernandez “approved [a] tactical team

and aircraft involvement” to carry out this operation. Hernandez “was the supervisor of the

Special Operations Bureau that [oversaw] the NMSP Tactical Team and Aircraft Section”

during the relevant time period.



                                             2
       On January 28, 2016, defendants worked to bring the operation to fruition.

Defendants initially tried to entrap Carrillo-Ortiz at a gas station “for the control buy.” The

Defendants even “requested that the Aircraft Section of the Special Operations Bureau

assist . . . by providing a helicopter for surveillance.” However, Defendants were unable to

carry out their plan at the gas station, and they moved their activities to another spot: the

Manna Mini Mart. When Defendants arrived at the Mini Mart, Carrillo-Ortiz was “alone

in his vehicle and unarmed,” parallel parking the vehicle to pick up a friend. While he was

watching his friend approach, Carrillo-Ortiz felt a sharp pain and realized he had been shot

several times. He “did not see law enforcement or the vehicles that law enforcement

[officers were] driving.” Carrillo-Ortiz left by reversing his vehicle and driving away. He

drove “a short distance away” before calling his mother, Griselda Ortiz-Marquez. Ms.

Ortiz-Marquez “began looking for her son and found him laying down on a road with

multiple gunshot wounds and visible bleeding.” She “called the police and reported that he

was shot and requested assistance.” When law enforcement arrived, they “arrested” and

“detained” Carrillo-Ortiz, eventually transferring him to “UNM hospital because of the

severity of his injuries.” SAC ¶ 20.

       Plaintiff further alleges

       On a voice recording obtained from Defendant Tenorio, a Defendant’s voice
       states “State Police … let me see your hands” and within two seconds of the
       announcement to the Plaintiff approximately seventeen shots are fired in
       close proximity at Plaintiff’s vehicle in a matter of thirteen seconds. Upon
       information and belief, seconds prior to the gunshots, one of the four officers
       in the Dodge van deployed a flash-noise diversionary devise [sic] on top of
       the Plaintiff’s vehicle before the unmarked gray passenger van was in place.

SAC ¶ 22.

                                              3
       Based on these allegations, Carrillo-Ortiz brought suit through his counsel, initially

alleging violations of his civil rights and negligent battery against Defendant New Mexico

Department of Public Safety and several individual defendants in their individual and

official capacities. Doc. 1-1 (state court complaint removed to this Court). On Defendants’

motion, the Court dismissed the initial complaint for Plaintiff’s failure to identify among

other things what constitutional rights he claimed Defendants violated and to plausibly

allege facts to support a “negligent battery” claim exempt from New Mexico’s immunity.

Doc. 35 (order of October 9, 2018). The Court gave leave to amend. In the first amended

complaint (“FAC”), Carrillo-Ortiz maintained his civil rights claim and clarified his state

law claim was for battery, rather than negligent battery. But the FAC still did not identify

what constitutional rights were at issue or what facts supported each claim as to each

Defendant. The Court dismissed the FAC for failure to state a claim and gave leave to

amend again. Doc. 55 (Order of April 4, 2019).

       In the SAC, Carrillo-Ortiz states one cause of action for a § 1983 conspiracy and

failure to train and supervise. SAC, pp. 8-12. He states another single cause of action for

excessive force and unreasonable seizure under the Fourth and Fourteenth Amendments,

and battery. Id., pp. 12-14. On May 31, 2019, Defendants moved to dismiss the SAC.

Doc. 58. The motion is fully briefed and ready for disposition.

                               STANDARD OF REVIEW

       In reviewing a Fed. R. Civ. P. 12(b)(6) dismissal, a court “must accept as true all

well-pleaded facts, as distinguished from conclusory allegations, and those facts must be

viewed in the light most favorable to the non-moving party.” Moss v. Kopp, 559 F.3d 1155,

                                             4
1161 (10th Cir. 2009). “To survive a motion to dismiss, a complaint must contain sufficient

factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S.

544, 570 (2007)). “A claim has facial plausibility when the plaintiff pleads factual content

that allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Iqbal, 556 U.S. at 678.

       But “dismissal is appropriate where ‘the well-pleaded facts do not permit the court

to infer more than the mere possibility of misconduct.’” Al–Owhali v. Holder, 687 F.3d

1236, 1240 (10th Cir. 2012) (quoting Iqbal, 556 U.S. at 679). “Thus, mere ‘labels and

conclusions’ and ‘a formulaic recitation of the elements of a cause of action’ will not

suffice.” Khalik v. United Air Lines, 671 F.3d 1188, 1191 (10th Cir. 2012) (quoting

Twombly, 550 U.S. at 555). “Accordingly, in examining a complaint under Rule 12(b)(6),

we will disregard conclusory statements and look only to whether the remaining, factual

allegations plausibly suggest the defendant is liable.” Khalik, 671 F.3d at 1191. “Factual

allegations must be enough to raise a right to relief above the speculative level.” Twombly,

550 U.S. at 555.

       Where litigants sue government officials in their individual capacities under § 1983,

those officials may assert qualified immunity. Brown v. Montoya, 662 F.3d 1152, 1164

(10th Cir. 2011). “The doctrine of qualified immunity shields public officials . . . from

damages actions unless their conduct was unreasonable in light of clearly established law.”

Gann v. Cline, 519 F.3d 1090, 1092 (10th Cir. 2008) (quoting Elder v. Holloway, 510 U.S.

510, 512 (1994)). Thus, to survive a motion to dismiss based on qualified immunity,

                                              5
plaintiffs must allege facts showing: 1) that “defendants plausibly violated their

constitutional rights,” and 2) “that those rights were clearly established at the time.”

Robbins v. Oklahoma, 519 F.3d 1242, 1249 (10th Cir. 2008).

         “For the law to be ‘clearly established,’ there ordinarily must be a Supreme Court

or Tenth Circuit opinion on point, or the clearly established weight of authority from other

circuits must point in one direction.” Pompeo v. Bd. of Regents, 852 F.3d 973, 981 (10th

Cir. 2017). Further, since “complaints in § 1983 cases against individual government

actors pose a greater likelihood of failures in notice and plausibility because they typically

include complex claims against multiple defendants … [t]he Twombly standard may have

greater bite in such contexts.” Robbins, 519 F.3d at 1249.

                                       DISCUSSION

    I.      Fourth Amendment Claim

         Carrillo-Ortiz claims excessive force and unreasonable seizure under the Fourth

Amendment. It appears he states this claim against only the three individual Defendants

mentioned in this claim: Munoz, Waller, and Todd.2 The SAC does not make plain whether

Plaintiff brings this claim against these officers in their official or personal capacities. To

the extent Plaintiff seeks damages on this claim against the three officers in their official

capacity, the claim fails because they are not “persons” suable under § 1983 for such relief.

“[N]either a State nor its officials acting in their official capacities are ‘persons’ under §



2
  This is true regardless that Defendants waived Eleventh Amendment immunity by removing the
case. See, e.g., Martinez as Next Friend of Martinez v. Crespin, No. CIV 00-6 MV/WWD, 2000
WL 36739832, at *2 (D.N.M. June 1, 2000). Because Defendant Todd has not yet been served,
the Court limits its discussion of this claim to Defendants Waller and Munoz.
                                              6
1983.” Will v. Michigan Dept. of State Police, 491 U.S. 58, 71 (1989). Thus, “§ 1983

creates no remedy against a State.” Arizonans for Official English v. Arizona, 520 U.S. 43,

69 (1997). Therefore, as to damages, the claim can only regard the three officers in their

personal capacity.

       As to Plaintiff’s request for injunctive relief, Plaintiff’s allegations do not establish

standing for injunctive relief on this claim. Plaintiff’s allegations must demonstrate a

realistic probability that he will again be subjected to the same injurious conduct. City of

Los Angeles v. Lyons, 461 U.S. 95, 105 (1983) (cited with approval in e.g., Summers v.

Earth Island Inst., 555 U.S. 488, 493 (2009)). In this case, Plaintiff’s allegations do not

suggest any likelihood, let alone realistic probability, that he will be subjected to the same

conduct from NMSP again.

       To the extent Plaintiff intends this claim against more of the individual Defendants,

the claim fails because individual liability under § 1983 “requires personal involvement”

in the alleged constitutional violation. Therefore the Court would have no means to hold

any of the other individual defendants liable for this claim. Pahls v. Thomas, 718 F.3d

1210, 1231 (10th Cir. 2013). Accordingly, the Court will proceed under the assumption

that Carrillo-Ortiz pled this claim against Defendants Munoz and Waller in their individual

capacities.

       Defendants Munoz and Waller argue the Court should dismiss this claim because

their actions did not give rise to a Fourth Amendment violation. Further, even if the Court

concludes that these Defendants violated Carrillo-Ortiz’s Fourth Amendment rights,



                                               7
Munoz and Waller claim they are entitled to qualified immunity on this claim because they

did not violate a clearly established right.

       The Fourth Amendment protects against unreasonable searches and seizures. U.S.

Const. Amend. IV. A claim for either excessive force or unreasonable search/seizure under

the Fourth Amendment cannot exist without a search or seizure. In this case, Plaintiff

alleges only a seizure, not a search. To allege a seizure, plaintiffs cannot merely point to

“use of physical force or show of authority” by law enforcement defendants. Brooks v.

Gaenzle, 614 F.3d 1213, 1222 (10th Cir. 2010). Rather, they must demonstrate that a

defendant’s actions “terminated” their “movement” or prompted their “submission” to law

enforcement through means intentionally applied. Cty. of Sacramento v. Lewis, 523 U.S.

833, 843–44 (1998) (citing inter alia California v. Hodari D., 499 U.S. 621, 626 (1991)).

       The Tenth Circuit fleshed out this need to prove termination in movement or

submission to authorities in two recent cases. In Farrell v. Montoya, 878 F.3d 933 (10th

Cir. 2017), Oriana Farrell brought suit under § 1983 after a New Mexico State Police

officer fired shots in the direction of her moving vehicle in attempting to effect a traffic

stop. Id. at 934. None of the shots made contact with Ms. Farrell’s vehicle or slowed her

movement. Police arrested her only after a four-minute high-speed car chase. Nonetheless,

Ms. Farrell contended the officer violated her Fourth Amendment right against excessive

force. Officer Montoya moved for summary judgment asserting qualified immunity, but

the district court denied his motion. The Tenth Circuit reversed, reasoning Ms. Farrell had

failed to satisfy the seizure requirement for a Fourth Amendment claim. The Tenth Circuit

noted a seizure does not occur unless government actions terminate an individual’s

                                               8
movement or allow government to gain “physical control” over the individual. Id. at 937.

Because “the Farrells were fleeing when [the defendant police officer] fired his gun at their

vehicle,” no seizure occurred at that time. Ms. Farrell was not the victim of a Fourth

Amendment violation, and the defendant police officer was entitled to qualified immunity.

       A year and a half after Farrell, the Tenth Circuit applied its holding from that case

in Torres v. Madrid, 769 F. App’x 654 (10th Cir. 2019), petition for cert. pending. In that

case, Roxanne Torres brought suit under § 1983 after police officers “shot in [the]

direction” of her fleeing car after a failed attempt to execute an arrest warrant. Ms. Torres

suffered two gunshot wounds because of the defendants’ actions. The bullets did not halt

Ms. Torres’ movement; she proceeded to drive forward, “driving over a curb, through some

landscaping, and onto a street” before eventually “colliding with another vehicle.” Id. at

656. At that point, she stole another car and drove 75 miles where she sought medical care

under a false name. Ultimately, Ms. Torres was airlifted to an Albuquerque hospital, and

police arrested her there the following day. Like Farrell, Ms. Torres contended the officers’

gunshots constituted excessive force in violation of the Fourth Amendment even though

they did not terminate her movement. On summary judgment, the district court concluded

the officers were entitled to qualified immunity on this claim, noting there was no seizure.

Citing Farrell, the Tenth Circuit affirmed, noting that the officers’ shots did not “stop [Ms.

Torres] or otherwise [cause her to] submit to the officers’ authority.” Accordingly, the

Court concluded that Torres was not the victim of a seizure, and her Fourth Amendment

excessive force claim failed as a matter of law. Id. at 657.



                                              9
       Like Farrell and Torres, Carrillo-Ortiz claims he was the victim of a Fourth

Amendment violation. Specifically, he alleges that Munoz, Waller, and Todd fired

seventeen gunshots in his direction while he was waiting for his friend at the Mini Mart.

According to Plaintiff, ten of the shots made contact with his body. He claims Munoz,

Waller, and Todd are responsible for these shots because these defendants were missing

bullets in their guns after the January 28, 2016 encounter. Carrillo-Ortiz alleges that upon

realizing he was shot, he “backed up his vehicle to escape the onslaught of bullets coming

his way.” Mr. Carrillo-Ortiz “drove a short distance away” before calling his mother,

indicating “he was shot by unknown individuals and that he was dying.” Eventually,

Carrillo-Ortiz’s mother found her son and called police, reporting that he had suffered

gunshot wounds and needed assistance. Only after his mother’s call was Carrillo-Ortiz

“arrested, detained and transferred to UNM hospital because of the severity of his injuries.”

       By Plaintiff’s own allegations, the gunshots did not terminate Carrillo-Ortiz’s

movement, effect his submission to law enforcement authority, or establish physical

control. In Plaintiff’s response, he argues that “in the light more favorable to the plaintiff,

[he] was seized at the time his body was lodged with 10 bullets. The shooting by the

Defendants caused Defendant to stop his vehicle as he could no longer drive because of

the injuries sustained by the Defendants.” Doc. 63, p. 10. This argument either contradicts

Plaintiff’s above allegations or contradicts itself (“he could no longer drive,” i.e., he did

drive away after being shot).

       Plaintiff recognizes the standard for a seizure is termination of his movement

through means intentionally applied, citing inter alia County of Sacramento. Plaintiff

                                              10
attempts to distinguish his case from others alleging only shots fired in the plaintiff’s

direction or shots that hit the vehicle but not the plaintiff’s body. Doc. 63, p. 10 (citing

inter alia Bella v. Chamberlain, 24 F.3d 1251, 1256 (10th Cir. 1994), in which the officer’s

gunshot hit the plaintiff’s helicopter but did not stop plaintiff’s movement). But both the

reasoning of County of Sacramento and its progeny, and Torres in particular, show that for

purposes of the Fourth Amendment, the question is whether the shot stopped Plaintiff’s

movement, regardless whether it hit Plaintiff, only the car, or nothing at all. Under Farrell

and Torres, there was no seizure during the Defendants’ shooting at Plaintiff and his car.

Accordingly, all Defendants whom Plaintiff sued for a Fourth Amendment violation are

entitled to dismissal because Plaintiff cannot show a constitutional violation. The claim

fails as a matter of law and is dismissed.

   II.      Fourteenth Amendment Claim

         In the same cause of action as his Fourth Amendment claim, Plaintiff also cites a

Fourteenth Amendment “right[] to be free of unreasonable seizure and excessive force.”

Doc. 57, p. 13. This claim appears directed toward only the same three officers, Defendants

Munoz, Waller and Todd. SAC ¶¶ 44, 45, 47, 48, 50, 51. The Fourteenth Amendment

contains multiple limits on States’ conduct, but it does not expressly refer to unreasonable

seizure or excessive force.     Each of the Fourteenth Amendment clauses providing

protection from State overreaching – e.g., the privileges or immunities clause, due process,

and equal protection – has developed separately in case law. Here, the closest Plaintiff

comes to specifying the clause on which he relies is his allegation that: “Defendant’s

actions are a violation of a basic human right from violence, unlawful seizure, battery,

                                             11
excessive force and/or deprivation of rights, privileges or immunities secured by the

constitution and laws of the United States or New Mexico.” SAC ¶ 52.

       Defendants recognize in their motion that Plaintiff pled the unreasonable seizure

and excessive force claim under the Fourteenth Amendment. Doc. 58, pp. 3, 8. But

Defendants Munoz and Waller do not address the legal standards for this claim in their

motion or reply. Plaintiff likewise does not explicate his Fourteenth Amendment claim in

the SAC or his response brief (despite citing a case that discusses such a claim, County of

Sacramento, for his Fourth Amendment claim). The Court cannot act as an advocate for

either side. As such, the Court considers the only argument Defendants Munoz and Waller

raise in defense of all of Plaintiff’s constitutional claims.

       Defendants argue the fact allegations show they did not violate any constitutional

rights because they acted reasonably at all times. They argue “the voice recording made

prior to shots being fired … proves Defendants announced they were police officers and

Plaintiff was ordered to show his hands.” Defendants further argue “Plaintiff had a felony

warrant and to a reasonable officer, Plaintiff appeared to be fleeing officers who were

attempting to arrest him.”

       However, Plaintiff alleges (on information and belief) that “seconds prior to the

gunshots,” one of the Defendants (whom Plaintiff does not identify) “deployed a flash-

noise diversionary devise [sic] on top of the Plaintiff’s vehicle.” He also alleges he did not

know the police were there, before or after he drove away. On a Rule 12(b)(6) motion, the

Court must take the fact allegations as true and give reasonable inferences in favor of

Plaintiff. A reasonable inference from Plaintiff’s allegations is that Defendants Waller and

                                               12
Munoz knew or should have known Plaintiff did not hear the announcement that they were

police and to show his hands. Plaintiff also alleges that before the gunshots, his car was in

motion to parallel park. He alleges he reversed his car to leave only after the shots began.

The officers may have had good reason to believe Plaintiff heard their announcement and

was attempting to flee when they shot at him or his car, but the Court cannot resolve this

fact question on a Rule 12 motion. In light of these allegations – and the Defendants’ lack

of reasoned argument for dismissing the Fourteenth Amendment claim – Defendants

Munoz and Waller have not shown they are entitled to qualified immunity.

   III.   Conspiracy Claim

       Carrillo-Ortiz also attempts to bring a conspiracy claim. The SAC does not make

clear whether Plaintiff intended to bring this claim under § 1983, state law or both. In his

response, Plaintiff argues both § 1983 and state law. The claim fails under state law

because all Defendants are immune from such a claim under the New Mexico Tort Claims

Act. N.M. Stat. Ann. § 41-4-4(A); § 41-4-12 (exceptions to immunity for law enforcement

officers do not include conspiracy). See, e.g., Voiles v. New Mexico Dep't of Pub. Safety,

No. CIV. 14-428 JCH/KK, 2016 WL 10587964, at *4 (D.N.M. Mar. 30, 2016).

       Section 1983 plaintiffs can bring claims for defendants’ conspiracy to violate their

constitutional rights. Dixon v. Lawton, 898 F.2d 1443, 1449, n.6 (10th Cir. 1990).

However, as a § 1983 claim it is subject to the same limitations noted above: the

Department of Public Safety/NMSP and the officers in their official capacity are not

persons suable for damages under § 1983. For the same reasons noted above, the fact

allegations also do not support standing to request injunctive relief. The § 1983 conspiracy

                                             13
claim therefore can only be for damages against individual officers in their personal

capacity.

       For a § 1983 conspiracy claim, Plaintiff must plead an actual deprivation of

constitutional right and a conspiracy. Dixon, 898 F.2d at 1449. Pleading a conspiracy

requires alleging “specific facts showing an agreement and concerted action amongst the

defendants.” Tonkovich v. Kan. Bd. of Regents, 159 F.3d 504, 533 (10th Cir. 1998).

       In this case, Carrillo-Ortiz asserts:

       Defendant [sic] Lafave and Gomez discussed the interactions between Mr.
       Carrillo-Ortiz and Lafave prior to January 28, 2016. As a result of this
       interaction, Lafave and Gomez conspired to intimidate Mr. Carrillo-Ortiz by
       having Gomez bring significant department resources to arrest him as a
       showing of support for fellow officer Lafave as at the time they were both
       employed with N.M. Department of Public Safety and acting under a color
       of the state law in their actions and inactions.

SAC ¶ 31. Further, Plaintiff asserts that “Defendants Gomez, Munoz, Waller, Tenorio,

Willis, Aguirre, Todd and approved by Hernandez jointly created a plan to use their

vehicles to block in Mr. Carrillo-Ortiz.” Outside of these allegations, Carrillo-Ortiz fails

to allege any facts in support of a § 1983 conspiracy.

       The Court concludes above that Plaintiff’s Fourteenth Amendment claim for

excessive force or unreasonable seizure against Defendants Munoz and Waller is the only

constitutional claim that survives. The § 1983 conspiracy claim therefore fails as to all

Defendants except perhaps Munoz and Waller because Plaintiff does not plead a

deprivation of constitutional right.

       In his Response, Plaintiff also argues the conspiracy claim is supported by malicious

prosecution in the filing of two state criminal proceedings against him. “One element that

                                               14
must be alleged and proved in a malicious prosecution action is termination of the prior

criminal proceeding in favor of the accused.” Heck v. Humphrey, 512 U.S. 477, 484 (1994)

(citing W. Keeton, D. Dobbs, R. Keeton & D. Owen, Prosser and Keeton on Law of Torts

874 (5th Ed. 1984)). Plaintiff alleges the first criminal proceeding was dismissed for failure

of the State to provide discovery. But the only Defendant Plaintiff alleges was involved in

instituting the first charges was Defendant LaFave. Plaintiff does not allege any other

Defendants made an agreement with LaFave regarding those charges. Plaintiff also

provides no reasoned argument for why a dismissal due to the State’s failure to provide

discovery should be considered termination in Plaintiff’s favor for purposes of malicious

prosecution. As to the second criminal charges, Plaintiff alleges the proceeding is still

pending. Plaintiff cannot support his conspiracy claim by asserting malicious prosecution.

       Moreover, even as to Waller and Munoz, Plaintiff alleges only an agreement for

how to block Plaintiff’s vehicle so he could not flee during arrest. “The bare assertion that

certain officials ‘conspired’ is exactly the kind of conclusory statement we are not to

consider when assessing a motion to dismiss.” Gowadia v. Stearns, 596 F. App’x 667, 671

(10th Cir. 2014). This conduct is equally (or more) consistent with lawful planning of a

controlled-buy and arrest on a pending arrest warrant. As such, the allegations fail to raise

an inference of conspiracy. See, e.g., Id. at 672 (allegations that were equally or more

likely explained by officers’ legitimate purpose with respect to inmate did not raise an

inference of conspiracy). Plaintiff’s § 1983 conspiracy claim fails as a matter of law and

is dismissed.



                                             15
   IV.      Failure to Train and Supervise Claim Under § 1983

         Carrillo-Ortiz also brings a claim for failure to supervise or train under § 1983. He

appears to direct this claim against Defendants NMSP, Hernandez and Gomez. SAC ¶¶

27, 36. Defendant Hernandez has not been served and therefore did not join in the motion.

         As noted above, to the extent Plaintiff seeks damages on this claim against

Defendant NMSP and Defendant Gomez in his official capacity, the claim fails first and

foremost because they are not “persons” suable for such under § 1983. Will, 491 U.S. at

71. Therefore only Defendant Gomez in his personal capacity is subject to this claim for

damages. Plaintiff also appears to seek injunctive relief on this claim against both NMSP

and Defendant Gomez. But Plaintiff’s allegations do not establish standing to bring a claim

for injunctive relief on this claim: his allegations do not suggest any likelihood, let alone

realistic probability, that he will be subjected to the same conduct from NMSP again. City

of Los Angeles, 461 U.S. at 105.

         In short, the only part of Plaintiff’s failure to train or supervise that could potentially

form the basis for § 1983 liability is against Defendant Gomez (or Hernandez, if he were

in the suit yet) in his personal capacity. To state this claim, Plaintiff must allege facts

supporting a claim that Gomez’s subordinates violated the constitution and an ‘affirmative

link’ between Gomez’s failure to train or supervise and the violation. The affirmative link

“requires proof of three interrelated elements: (1) personal involvement; (2) causation; and

(3) state of mind.” Keith v. Koerner, 843 F.3d 833, 838 (10th Cir. 2016). “[A] supervisor’s

mere knowledge of his subordinate’s” unconstitutional purpose or action is insufficient.

Iqbal, 556 U.S. at 677. “‘[S]upervisory liability’ is a misnomer. ... [E]ach Government

                                                 16
official, his or her title notwithstanding, is only liable for his or her own mis-conduct.” Id.

Alleging a supervisor’s knowledge and acquiescence in a subordinate’s unconstitutional

conduct does not suffice to state a claim under § 1983. Id. The plaintiff must instead allege

the supervisor had the state of mind necessary to establish the type of § 1983 violation the

subordinates are alleged to have violated. See Dodds v. Richardson, 614 F.3d 1185, 1204

(citing Iqbal, 556 U.S. at 677).3

       In this case, Plaintiff alleges Defendant Gomez conspired with Defendant LaFave

       and possibly other Defendants to retaliate against the Plaintiff for the incident
       that occurred on July 7, 2015 between Defendant LaFave and the Plaintiff.
       They conspired to intimidate, scare, entrap, retaliate, harass and arrest the
       Plaintiff by using significant law enforcement resources in the form of
       personnel, vehicles, weapons and helicopter surveillance at the risk of many
       lives. This operation was not common practice within the department for an
       arrest warrant from a magistrate court nor for a narcotic operation to
       apprehend a suspected drug dealer. This operation was to apprehend Mr.
       Carrillo-Ortiz for non-violent felony warrant.

SAC ¶ 14. According to Plaintiff, Defendant Gomez “is an Agent with the New Mexico

State Police Criminal Investigations who organized th[e] operation” at the Mini Mart. Id.

¶ 16. Defendant Gomez allegedly discussed with Defendant LaFave using extensive

NMSP resources in the operation as a show of support for Defendant LaFave having been

tased in his first attempt to arrest Plaintiff (the “incident that occurred on July 7, 2015”).

After that discussion, “Defendants Gomez, Munoz, Waller, Tenorio, Willis, Aguirre, Todd

and approved by Hernandez jointly created a plan to use their vehicles to block in Mr.

Carrillo-Ortiz” and “collaborated to set up this dangerous operation without properly


3
 The parties did not brief the legal standard of intent for Plaintiff’s Fourteenth Amendment
claim, and the Court declines to analyze that issue here because the failure to supervise or
train claim fails on a different element, causation.
                                              17
planning for contingencies.” SAC ¶¶ 34-35. Plaintiff concludes: “Defendant Gomez and

Defendant Hernandez failed to supervise, train and properly brief this operation that

resulted in significant injuries to Mr. Carrillo-Ortiz.” Id. ¶ 36.

        The failure to train or supervise claim against Defendant Gomez fails because

Plaintiff does not allege non-conclusory facts supporting causation. Plaintiff does not even

allege Gomez had supervisory or training responsibility over the officers involved in the

operation at the Mini Mart. He alleges Gomez is an agent in criminal investigations, not a

supervisor of the tactical team. He alleges Gomez organized the operation but also says he

only “jointly created” the plan by “collaborating” with the officers on the tactical team.

Plaintiff’s assertion that Gomez had supervisory or training authority over the officers who

participated in the operation – i.e., an affirmative link between a failure to train or supervise

and the alleged constitutional violation – is conclusory.

        Plaintiff’s generic assertions regarding “NMSP law enforcement officers” and “the

officials responsible” for assuring implementation of NMSP’s policies do not help his

claim against Gomez. These allegations are too generic and conclusory to support an

inference that Defendant Gomez acted in the manner Plaintiff alleges other, unidentified

NMSP officers have acted. In short, Carrillo-Ortiz’s claim for failure to supervise or train

against Defendant Gomez is dismissed.

   V.      Battery Claim

        Finally, Carrillo-Ortiz continues to plead a state-law battery claim. State officials

are only subject to liability for certain torts enumerated in the New Mexico Tort Claims

Act. N.M. Stat. Ann. § 41-4-12. One of those torts is battery. To demonstrate battery, a

                                               18
litigant must prove that a defendant “act[ed] intending to cause a harmful or offensive

contact with [a] person” or “imminent apprehension of such a contact,” and “an offensive

contact with the person of the other directly or indirectly results.” Bustos v. City of Clovis,

365 P.3d 67, 80 (N.M. Ct. App. 2015) (quoting Restatement (2nd) of Torts § 18 (Am. Law.

Inst. 1965)). A party acts “intentionally” for purposes of battery where they are

“substantially certain” their actions would produce a certain result. Garcia v. Gordon, 98

P.3d 1044, 1046 (N.M. Ct. App. 2004)). Defendants also cite a requirement of acting in a

“rude, insolent or angry manner,” a requirement of the crime of battery. N.M. Stat. Ann.

§ 30-3-4 (defining a petty misdemeanor). In New Mexico law, “[t]he elements of civil and

criminal assault and battery are essentially identical,” and the tort is elementally based on

the criminal offense definition. Herrera v. Sena, No. 1:18-CV-00763JHRKBM, 2019 WL

1922458, at *3 (D.N.M. Apr. 30, 2019) (citing State v. Ortega, 827 P.2d 152 (N.M. 1992)).

       “New Mexico affords law enforcement officers making an arrest a privilege against

assault and battery claims so long as they use only that force that is reasonably necessary.”

Serrano v. United States, 766 F. App'x 561, 570–71 (10th Cir. 2019) (affirming summary

judgment to arresting officers on New Mexico battery claim under the Federal Tort Claims

Act). See also Peña v. Greffet, 108 F. Supp. 3d 1030, 1062-63 (D.N.M. 2015) (noting an

arresting officer can be liable for battery under New Mexico law to the extent he uses more

force than he reasonably believes to be necessary to effect the arrest). “New Mexico courts

generally submit issues surrounding the privilege to a jury, but the New Mexico Supreme

Court also has recognized that judgment as a matter of law may be appropriate,” such as



                                              19
when reasonable minds cannot “differ under the circumstances as they appeared to the

defendant at the time.” Serrano, 766 F. App’x at 571.

       In this case, Carrillo-Ortiz alleges he was the victim of ten gunshots fired

collectively by Munoz, Waller, and Todd. Carrillo-Ortiz claims these Defendants shot him

in an attempt to execute a non-violent felony arrest warrant, the shots came without any

provocation from Carrillo-Ortiz, and while he was parallel parking i.e., before he reversed

his vehicle to leave. While Carrillo-Ortiz never explicitly suggests the defendants were

substantially certain their gunshots would hit him, that seems to be the logical inference of

his complaint. Indeed, he suggests the relevant defendants fired seventeen shots “in a close

proximity” to his vehicle. Certainly, these defendants had to have been substantially certain

their gunshots would hit Carrillo-Ortiz or come close to making contact with him. He

asserts these officers used excessive force and that it was objectively unreasonable. In

short, Plaintiff alleges Munoz and Waller did not reasonably believe the gunshots were

necessary to effect Plaintiff’s arrest. While a reasonable jury could disagree with Plaintiff,

Plaintiff plausibly makes the claim. The Court cannot resolve the fact issues for this claim

on a Rule 12 motion. For all these reasons, Carrillo-Ortiz’ allegations, taken as true, are

sufficient to state a battery claim against Munoz and Waller.

       However, to the extent Carrillo-Ortiz attempts to plead this claim against any other

Defendant, it fails. Carrillo-Ortiz never suggests any of the other Defendants shot him,

made contact with him whatsoever, or caused imminent apprehension of such contact. The

battery claim is dismissed except as to Defendants Waller and Munoz.



                                             20
       VI.    Unserved Defendants Hernandez and Todd

       Officer Hernandez was added as a defendant in the FAC filed October 26, 2018.

Officer Todd was added in the SAC filed May 3, 2019. In his response brief, Plaintiff

represented at that time (July 15, 2019) he “anticipate[d] that service will be completed

before briefing in this matter is concluded.” However, as of this order’s filing the docket

does not reflect service to Defendants Hernandez and Todd. “If a defendant is not served

within 90 days after the complaint is filed, the court – on motion or on its own after notice

to the plaintiff – must dismiss the action without prejudice against that defendant or order

that service be made within a specified time.” Fed. R. Civ. P. 4(m). Well over 90 days

have passed since Plaintiff filed the FAC and SAC.

       Within 14 days, Plaintiff shall show cause why the unserved Defendants should not

be dismissed without prejudice by either filing proofs of service or a brief of no more than

5 pages showing good cause for an extension of time to serve them. If Plaintiff files such

a brief, Defendants Waller and Munoz may respond within 7 days of such filing in a brief

of no more than 5 pages.

                                     CONCLUSION

       For the reasons stated above, IT IS ORDERED THAT Defendant’s motion to

dismiss is GRANTED IN PART and DENIED IN PART.

       Plaintiff’s Fourteenth Amendment claim survives only as to damages and only

against Defendants Munoz and Waller in their personal capacity. Plaintiff’s battery claim

against Defendants Munoz and Waller also survives.



                                             21
       Plaintiff’s Fourth Amendment and conspiracy claims against Defendants Munoz

and Waller are DISMISSED WITH PREJUDICE. All of Plaintiff’s claims against

Defendants Department of Public Safety/NMSP, Gomez, LaFave, Tenorio, Willis, and

Aguirre are DISMISSED WITH PREJUDICE.4

       Carrillo-Ortiz’s claims against the unserved Defendants Hernandez and Todd

remain pending but Plaintiff must show cause within 14 days why those claims should

not be dismissed without prejudice for failure to serve. If Plaintiff files a brief to show

good cause for an extension of time to serve Hernandez and Todd, Defendants Waller and

Munoz may respond within 7 days of such filing.

       The stay of proceedings entered by order of August 7, 2018 is terminated.

Defendants Waller and Munoz shall file their answer within 14 days. The Court will

set a pretrial conference in due course to set a new schedule.

       Dated this 13th day of September, 2019.



                                          NANCY D. FREUDENTHAL
                                          UNITED STATES DISTRICT JUDGE




4
 The Court has twice given Plaintiff leave to amend his complaint to replead the dismissed
claims. Plaintiff is represented by counsel. The Court finds allowing further amendment
would be futile and therefore dismisses these claims with prejudice.
                                             22
